Citation Nr: 1219920	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability (claimed as tarsal tunnel syndrome and Achilles tendonitis). 

2.  Entitlement to service connection for a bilateral foot disability (claimed as bone spurs and fractures/bone chips).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served as a member of the United States Navy, with 27 days of active service from March 6, 2001, to April 2, 2001. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (the RO). 

The Veteran was scheduled to appear for a hearing with a member of the Board in October 2007.  She failed to report for this hearing.  The Veteran has provided no explanation for her failure to report and has not since requested that the hearing be rescheduled.  Her hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011). 

These claims were previously remanded by the Board in May 2009 and January 2011 for further evidentiary development.  The claims have been returned to the Board. 


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current bilateral ankle disability is etiologically related to the Veteran's active military service.  

2.  The evidence shows that the Veteran's current bilateral ankle disability is etiologically related to the Veteran's active military service.  



CONCLUSIONS OF LAW

1.  A bilateral ankle disability (claimed as tarsal tunnel syndrome and Achilles tendonitis) was incurred in active military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).

2.  A bilateral foot disability (claimed as bone spurs and fractures/bone chips) was not incurred in active duty.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that, prior to the initial adjudication of the claim, the appellant was mailed letters in March and April 2004 advising her of what the evidence must show to establish service connection on a direct basis and the respective duties of VA and the claimant in obtaining evidence.  Thereafter, a March 2007 letter also provided the appellant with appropriate notice with respect to the disability rating and effective date elements of the claim.  

The Board notes that the Veteran was not provided notice concerning her claim for service connection on a secondary basis.  However, the Board finds that any insufficiency in the notice is harmless error, as the Veteran had actual knowledge of what was needed to establish service connection on a secondary basis.  The Board notes in this regard that the Veteran has been represented by an experienced competent Veteran Service Organization (VSO) throughout the course of the appeal.  Her representative has participated at all stages of the claims process including submission of a notice of disagreement on the Veteran's behalf in August 2004 and substantive appeal in February 2005.  Furthermore, her representative has submitted written argument in support of her claim in an April 2005 VA Form 646 and informal hearing presentations submitted in December 2010 and May 2012.  It was not until the May 2012 presentation that a theory of service connection on a secondary basis was raised by the Veteran's representative.  While none of the prior VCAA notice letters from the RO to the Veteran or her representative inform her of the requirements necessary to establish service connection on secondary basis or the information and evidence required to establish service connection on a secondary basis, the Board notes that the Veteran's representative outlined the criteria for service connection on a secondary basis specific to the Veteran's claim in the May 2012 informal hearing presentation.   Specifically, the Veteran's representative observed that service connection could be awarded on a secondary basis if the evidence showed that the claimed disabilities were "caused or aggravated by her service connected psychiatric condition."  Likewise, the Veteran's representative submitted evidence in support of this contention.  The Board finds that the statements of the representative in the 2011 informal hearing presentation reflect actual knowledge of what is needed to substantiate the claim of service connection for her claimed foot and ankle disabilities on a secondary basis and any defect with respect to the notice in this regard is cured.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31   (2007)).  Accordingly, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, available service treatment records (STRs) and all relevant, available VA and private treatment records pertaining to the claim have been obtained and associated with the claims files.  Social Security Administration (SSA) records and private treatment records referenced by the Veteran, and for which she has provided an authorization for release, have been obtained.  Her representative also submitted medical literature in May 2012 with a waiver of RO consideration of the newly submitted evidence.  The appellant has not identified the existence of any additional relevant evidence that has not otherwise been requested or obtained.  

After being informed in February 2011 correspondence that that an examination was scheduled in connection with the claim, the appellant failed to report for a VA examination scheduled in February 2011.  A February 2012 supplemental statement of the case (SSOC) notified the appellant that she had failed to report to the February 2011 examination.  She did not respond and specifically did not request that the examination be re-scheduled.  Good cause for her failure to report for the examination has not been shown.  The Board finds that no additional development, as for medical opinions or examinations is necessary.  Evidentiary development in this matter is complete to the extent possible.  In this regard, the Court held that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran's representative urges that the case should be remanded a third time in order to schedule the Veteran for a VA examination to determine whether the Veteran has foot or ankle disability secondary to service-connected mental health disability, the Board finds that such action is not warranted.  The Veteran was scheduled for a VA examination to determine the etiology of her claimed ankle and foot disabilities but failed to report.  Furthermore, given the Veteran's past failure to cooperate in the development of her claim by failing to report for a prior Board hearing in October 2007 and VA examination in February 2011, the Board has no reason to believe that she would report for such another examination.  To this end, it is also noted that the VA treatment record, dated through February 2012, is replete with reference to the Veteran's documented failure to report for scheduled appointments and cancellations for other appointments.  Furthermore, she did not ask to reschedule the scheduled February 2011 examination despite the fact that she has initiated multiple contacts with the VAMC to request medication refills.  

In light of the foregoing, the Board concludes that VA has fulfilled its duties to notify and assist under the VCAA.  Accordingly, the Board will address the merits of the claims. 

II. Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required in every case when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

STRs from the appellant's service show that she had normal lower extremities but she had a congenital shortening of the right 5th digit, asymptomatic.  She was deemed qualified for enlistment.  She reported no current or past foot trouble, lameness or bone or joint deformity.  She was discharged within a month of service entrance pursuant to an administrative separation recommendation (adjustment disorder) while she was a recruit.  This recommendation, part of a March 21, 2001, report authored by a clinical psychologist, notes that the Veteran complained of pain in the feet assessed as a 7 out of 10, and migraines, assessed as 4 out of 10.  It was noted that the Veteran complained of back pain, foot pain and migraines, but that she had not been seen at medical for back and foot pain.  Her DD Form 214 reflects that she was discharged with an uncharacterized entry level separation due to 'erroneous entry (other)'.  

Private post-service medical evidence shows that the appellant was seen in August 2001 for mental health evaluation.  At that time, she reported no significant history of medical illness.  In November 2001, she was seen for a follow-up for ankle pain.  She reported that her bilateral ankles were keeping her up at night.  The right ankle was mildly tender.  However, objectively, the ankles looked fine.  An X-ray was ordered for the right and it was noted that maybe a podiatrist could help.  In December 2001, the feet were nontender.  Findings of arthritis in the ankles are noted in clinical records dated February 2002 and May 2002.   X-rays of the ankles in August 2002 show a small plantar calcaneal spur in the left ankle and no definite fracture or dislocation in bilateral ankles.  From February to March 2003, she sought treatment for Achilles tendonitis, bilateral, and tarsal tunnel syndrome.  She was prescribed Lorcet and inserts were made.  A December 2003 EMG report shows no tarsal tunnel syndrome.  

In a September 2003 report of VA examination report, the Veteran reported that she took Lorcet for foot problems.   

Mental health treatment in February 2004 includes a finding of chronic foot pain per history, defer to primary care provider.  She reported in January 2004 that a foot doctor told her she had Achilles tendonitis and arthritis.

SSA records show that the Veteran was found to be disabled due to a combination of disabilities in a February 2004 decision.  Achilles tendonitis is one of the disabilities considered 'severe'.

A September 2004 written statement from a podiatrist of the Veteran indicates that he treated the Veteran for 1 1/2 years for tarsal tunnel syndrome and Achilles tendonitis.  The podiatrist observed that as a student in the early 1990s, he spent some time at an Air Force.  He felt that her condition, which he noted she had suffered since boot camp, was consistent with others he had seen as a result of activity and regimen at boot camp.  

Thereafter, the Veteran was afforded a VA examination in April 2005.  The examiner noted that the Veteran reported that her condition began in service as pain on the plantar surface of the feet radiating up to her hips.  She reported that she received no medical treatment in service for the pain.  

In October 2005, the Veteran's podiatrist wrote an additional letter.  He informed the VA that the Veteran had severe bilateral foot pain for the past few years.  He noted tarsal tunnel syndrome, Achilles tendonitis and Haglund's deformity (posterior heel spurs), bilateral.  He noted surgery of the right foot in September 2004, with a planned left foot surgical repair for the same condition.  

Subsequent VA treatment records show ongoing treatment for bilateral Achilles pain, with podiatry, rheumatology and pain management.  In an April 2008 treatment note, the Veteran is observed to be using a cam walker and taking narcotics for pain control.  In August 2008, she reported that her inserts were painful.  She was counseled about long term use of narcotics.  

Private treatment records include an October 2009 EMG and NCS study which showed no abnormality, to include no tarsal tunnel syndrome.  An October 2009 MRI of the left foot and ankle showed postsurgical changes of Achilles tendon repair and minimal tenosynovitis of the posterior tibial tendon.  MRI of the right foot and ankle showed marked thickening and abnormal sign within the distal Achilles tendon which could possibly be postsurgical tendonosis or a partial thickness tear.  Also noted was suggestion of mild tenosynovitis of the peroneal tendons.  

The Board Remanded this claim in May 2009 in part for VA examination with regard to her claims.  The Board ordered that the Veteran undergo VA examination to determine the most likely etiology of her bilateral foot and ankle disorders.  The examiner was to specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral ankle disorder is related to or was aggravated by service or whether such etiology is unlikely (i.e., less than a 50-50 probability).  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims folder and examined the Veteran.  The VA examiner stated that the Veteran's bilateral foot and ankle conditions were not related to her service because she was not treated in service for any foot or ankle disability.  The VA examiner noted that the Veteran had complained of bilateral foot pain to a psychologist prior to her discharge, but commented that no diagnoses were rendered and that a psychologist did not have the medical expertise to comment on such.  

However, as the Board noted in its prior Remand, service connection may be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  Therefore, the question is not whether the Veteran was diagnosed with a foot or ankle condition during her service, but rather, whether any currently-diagnosed foot and/or ankle conditions are related to her in-service complaints of foot and ankle pain.  Additionally, although the Board remand ordered that the issue of congenital defect be addressed, the VA examiner specifically stated that she was unable to answer whether the Veteran's diagnosed right foot and ankle conditions were congenital; however, the VA examiner failed explain why such was an impossibility.  Thus, the Board deemed the opinions in the examination to be inadequate.  

The Board again remanded the matter in January 2011 for additional examination.  It ordered another examination and requested that, for each diagnosed condition of the Veteran's feet and/or ankles, the examiner provide an opinion as to whether each diagnosed condition is at least as likely or not related to her service, to include her complaints of bilateral foot pain in March 2001.  It also noted that, if the Veteran is diagnosed with a right ankle condition, state if such a congenital of developmental defect or disease and it requested that if the Veteran is diagnosed with a congenital or developmental disease, but not defect, of the right ankle, was such aggravated by any incident of her service beyond the normal progression of the disease.  Finally, it provided that if the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Additional VA treatment records dated through February 2012 show that the Veteran continues to complain of bilateral foot pain.  She has been told to return to the podiatry clinic when her mental health symptoms are better controlled.  

The appellant has submitted lay statements indicating that she believes she has had foot and ankle pain and disability since service. The Board finds that the evidence for and the evidence against the Veteran's claim is in relative equipoise.  Accordingly, a grant of service connection is warranted.  

The record shows that the Veteran complained of foot pain during service, but was not treated for ankle or foot problems.  While the Veteran did not complain of foot or ankle problems during her August 2001 mental health evaluation, a subsequent record medical treatment record in November 2001 shows follow-up treatment for ankle pain.  While her ankles were noted to look fine at the time, the Board finds it significant that the treatment record showed mild tenderness of the right ankle.  Despite findings of nontenderness of the feet in December 2001, treatment records in February 2002 and May 2002 show findings of arthritis of the ankles.  Subsequent treatment records show continued complaints of bilateral ankle and foot pain.

While the 2009 examination report observed that the Veteran's current ankle and foot disability were not related to service because she did not receive treatment for such during service, such lack of treatment is not fatal to her appeal.  In this regard, the Board finds the September 2004 private podiatrist opinion to be probative.  Based on his medical training as well as his observation of military trainees under similar circumstances, he opined that the Veteran's current conditions were directly related to service.  This opinion is consistent with the Veteran's reported of history of foot pain during her military service and continued complaints since service.  

In light of the foregoing, the Board concludes that service connection for bilateral foot and ankle disabilities is warranted


ORDER

Service connection for a bilateral ankle disability (claimed as tarsal tunnel syndrome and Achilles tendonitis) is granted.  

Service connection for a bilateral foot disability (claimed as bone spurs and fractures/bone chips) is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


